Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 1 of 9 PageID 67




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


      MIKE BRINKMAN,

                  Plaintiff,

      v.                                                    Case No.: 8:20-cv-02453-VMC-AAS

      EQUIFAX INFORMATION
      SERVICES, LLC and ACCOUNT
      RESOLUTION SERVICES, LLC.


              Defendants.
      ________________________________/


           DEFENDANT, ACCOUNT RESOLUTION SERVICES, LLC’S ANSWER AND
                AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT


             COMES NOW, Defendant, ACCOUNT RESOLUTION SERVICES, LLC1 (“ARS”),

  and files its Answer and Affirmative Defenses to the Complaint in the above-entitled matter,

  denies each and every allegation in the Complaint [DE 1], unless otherwise admitted or

  qualified in this Answer, and states and alleges as follows:


                                     PRELIMINARY STATEMENT


             1.       Admitted for purposes of claims identification, jurisdiction, and venue only;

  otherwise denied.



  1
   The correct name of the corporation is Healthcare Revenue Recovery Group, LLC d/b/a ARS Account
  Resolution Services. For purposes of identification and common reference, Defendant will be identified as
  “ARS” or “Defendant ARS” throughout the Answer and Affirmative Defenses.



                                                        1
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 2 of 9 PageID 68




            2.    Admitted for purposes of claims identification, jurisdiction, and venue only;

  otherwise denied.

            3.    Admitted for purposes of claims identification, jurisdiction, and venue only;

  otherwise denied.

            4.    Admitted for purposes of claims identification, jurisdiction, and venue only;

  otherwise denied.

            5.    Admitted for purposes of claims identification, jurisdiction, and venue only;

  otherwise denied.

                                 JURISDICTION AND VENUE

            6.    Admitted for purposes of personal jurisdiction, venue, and claims identification

  only; otherwise denied.

            7.    Admitted for purposes of personal jurisdiction, venue, and claims identification

  only; otherwise denied.

            8.    Admitted for purposes of personal jurisdiction, venue, and claims identification

  only; otherwise denied.

            9.    Admitted for purposes of venue and claims identification only; otherwise

  denied.

            10.   Admitted for purposes of venue and claims identification only; otherwise

  denied.

            11.   Admitted to the extent that Healthcare Revenue Recovery Group, LLC d/b/a

  ARS Account Resolution Services has a principal place of business located in Sunrise, Florida;




                                                 2
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 3 of 9 PageID 69




  Defendant ARS admits this paragraph for purposes of personal jurisdiction, venue, and claims

  identification only; otherwise denied.

                                 FACTUAL ALLEGATIONS

         12.     Denied to the extent Plaintiff does not owe a debt to Defendant ARS. Admitted

  to the extent that Defendant ARS was retained to seek repayment of a past due medical debt

  obligation from the Plaintiff. Otherwise, denied.

         13.     Unknown at this time; therefore denied.

         14.     Unknown at this time; therefore denied.

         15.     Unknown at this time; therefore denied.

         16.     Unknown at this time; therefore denied.

         17.     Unknown at this time; therefore denied.

         18.     Unknown at this time; therefore denied.

         19.     Unknown at this time; therefore denied.

         20.     Denied. Defendant ARS demands strict proof thereof.

         21.     Unknown at this time; therefore denied.

         22.     Denied. Defendant ARS demands strict proof thereof.

         23.     Unknown at this time; therefore denied.

         24.     Unknown at this time; therefore denied.

         25.     Unknown at this time; therefore denied.

         26.     Unknown at this time; therefore denied.




                                                 3
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 4 of 9 PageID 70




                                              Count I

                                 ARS: Fair Credit Reporting Act

         27.     ARS incorporates by reference all of its answers to the above paragraphs of the

  Complaint as though fully stated herein.

         28.     Admitted to the extent that ARS is considered a “data furnisher” as that term is

  defined under the FCRA and reports to credit reporting agencies, on behalf of its creditor

  clients, the past due debt obligation status as represented by those entities, otherwise denied.

         29.     Denied; Defendant demands strict proof thereof.

         30.     Denied; Defendant demands strict proof thereof.

         31.     Denied; Defendant demands strict proof thereof.

         32.     Denied; Defendant demands strict proof thereof.

         33.     Denied; Defendant demands strict proof thereof.

         34.     Denied; Defendant demands strict proof thereof.

                                             Count II

                               Equifax: Fair Credit Reporting Act

         35.     ARS incorporates by reference all of its answers to the above paragraphs of the

  Complaint as though fully stated herein.

         36.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.



                                                  4
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 5 of 9 PageID 71




         37.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

         38.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

         39.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

                                             Count III

                              Equifax: Fair Credit Reporting Act

         40.     ARS incorporates by reference all of its answers to the above paragraphs of the

  Complaint as though fully stated herein.

         41.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and



                                                 5
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 6 of 9 PageID 72




  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

         42.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

         43.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

         44.     The factual statements alleged in this paragraph are directed at a Defendant

  other than Defendant ARS and therefore no response is necessary. ARS lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in this paragraph and

  therefore denies allegations to the extent that the allegation is asserted directly or indirectly

  against Defendant ARS.

                                          Jury Demand

         45.     Defendant hereby demands a jury trial.




                                                 6
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 7 of 9 PageID 73




                                  AFFIRMATIVE DEFENSES

  FIRST AFFIRMATIVE DEFENSE

         The Plaintiff failed to state a claim upon which relief can be granted. Therefore,

  Plaintiff’s claims should be dismissed pursuant to Rule 12(b)(6) Fed. R. Civ. P.

  SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part by the applicable statutes of limitations.

  THIRD AFFIRMATIVE DEFENSE

         Any violation of the law or damage suffered by Plaintiff, which ARS denies, was due

  to the affirmative actions and/or omissions of Plaintiff or others and does not give rise to any

  liability against ARS.

  FOURTH AFFIRMATIVE DEFENSE

         While ARS denies that Plaintiff has been damaged in any way, if it should be

  determined that Plaintiff has been damaged, then ARS alleges such damage was not caused by

  ARS but was proximately caused or contributed to by the conduct of others for whom ARS is

  not responsible or liable.

  FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims for relief are barred in whole or in part because ARS at all times acted

  in a reasonable manner and in good faith.

  SIXTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff has been damaged, which ARS specifically denies, Plaintiff has

  failed to mitigate those damages and therefore should not be able to recover any unmitigated

  damages from ARS.



                                                  7
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 8 of 9 PageID 74




  SEVENTH AFFIRMATIVE DEFENSE


         Plaintiff is not entitled to recover any damages, or any recovery awarded should be

  reduced by the amount of damages which reasonably could have been avoided, because

  Plaintiff failed to take reasonable steps to mitigate his damages with respect to the matters

  alleged in the Complaint.


  EIGHTH AFFIRMATIVE DEFENSE


         ARS conducted a reasonable re-investigation to determine the accuracy of the

  information furnished to the credit reporting agencies relying on the information from the

  original creditor and such actions were reasonable and were neither negligent nor willful.

  NINTH AFFIRMATIVE DEFENSE

         ARS conducted a reasonable re-investigation to determine the accuracy of the

  information furnished to the credit reporting agencies relying on the information from the

  original creditor and such actions were determined to be accurate and reasonable.

         WHEREFORE, Defendant, ACCOUNT RESOLUTION SERVICES prays for an

  order and judgment of this Court in its favor against Plaintiff as follows:

         1.      dismissing all alleged causes of action against ARS with

                 prejudice and on the merits; and

         2.      Award ARS such other and further relief as the Court deems just

                 and equitable, including its fees and reasonable costs in

                 defending against this action.




                                                  8
Case 8:20-cv-02453-VMC-AAS Document 16 Filed 11/25/20 Page 9 of 9 PageID 75




      Dated this 25th day of November, 2020.


                                                     Respectfully submitted,

                                                     /s/ Ernest H. Kohlmyer, III
                                                     Ernest H. Kohlmyer, III


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  November 25, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic

  notice to the attorneys of record: Octavio “Tav” Gomez, Esquire of Morgan & Morgan, P.A.

  at TGomez@ForThePeople.com and DGagliano@ForThePeople.com. (Attorneys for

  Plaintiff).


                                                   /s/ Ernest H. Kohlmyer, III
                                                   Ernest H. Kohlmyer, III
                                                   Florida Bar No.: 0110108
                                                   SKohlmyer@shepardfirm.com
                                                   Shepard, Smith, Kohlmyer & Hand, P.A.
                                                   2300 Maitland Center Parkway, Suite 100
                                                   Maitland, Florida 32751
                                                   Phone: (407) 622-1772
                                                   Fax: (407) 622-1884
                                                   Attorneys for Defendant, Healthcare
                                                   Revenue Recovery Group, LLC d/b/a ARS
                                                   Account Resolution Services




                                               9
